Citation Nr: 0211150	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the issue on 
appeal.

This claim was the subject of an October 2001 remand, by 
which the Board sought to develop the evidence.  The 
requested action has been completed and this claim is again 
before the Board.


FINDING OF FACT

There is no nexus between any current acquired psychiatric 
disability and service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service, and a psychosis did not manifest to a compensable 
degree within one-year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The veteran has also been informed of the pertinent 
provisions of the VCAA by means of letters dated in March 
2001, April 2001, and March 2002.

In a March 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate the claim and of what 
evidence the veteran was responsible for obtaining.  
Therefore, the Board finds that VA has met its obligations to 
notify the veteran of the evidence needed to substantiate the 
claim and of what evidence the veteran is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet App 183 (2002).  

In addition, the veteran has stated in letters dated in April 
2001 and March 2002 that she has no additional medical 
evidence to submit.  The Board finds that additional 
notification of the relative responsibilities of the veteran 
and VA in acquiring evidence is not necessary where, as here, 
the veteran has stated that there are no additional medical 
records to be obtained.

The VCAA requires that VA provide an examination when there 
is a competent diagnosis of a current disability (or signs or 
symptoms of the disability), evidence that the current 
disability may be related to service, and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
In this case, the veteran has not been afforded an 
examination to assess the relationship between any current 
psychiatric disability and service.  As will be discussed in 
greater detail below, the Board finds that there is no 
evidence that the current disability is associated with 
service.  Therefore further examination is not warranted.

Accordingly, the statutory and regulatory requirements with 
regard to notice and development of the claim have been 
satisfied.  VA has obtained all evidence that the appellant 
has indicated is pertinent to the claim and has satisfied the 
duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2001).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2001).  Psychoses are chronic diseases with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(2001).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(d).

The veteran's service medical records are silent for any 
complaint of, treatment for, or diagnosis of any psychiatric 
disorder while she was on active duty.  Her May 1968 service 
discharge examination report shows that her psychiatric 
examination was normal.  In the accompanying report of 
medical history, she denied nervous trouble of any sort and 
depression or excessive worry.

A private medical report shows that the veteran was seen on 
August 29, 1969, more than one year following her separation 
from service, after attempting to overdose on sleeping pills.  
She was seen again on September 4, 1968.  The diagnosis 
rendered was personality disorder, with features of 
hysterical personality and adolescent adjustment problems, 
emotional immaturity and perhaps some impulsivity.  The 
veteran was depressed, but that was in remission at the 
September 4, 1968, treatment visit.

An August 1987 VA examination shows Axis I diagnoses of 
alcoholism in remission and codeine dependence in remission.  
The examiner also provided an Axis II diagnosis of borderline 
personality traits.

An August 1989 VA examination shows Axis I diagnoses of 
adjustment disorder with mixed emotional type features and 
alcohol abuse in full remission.  The examiner proposed to 
rule out delusional disorder.  The examiner provided an Axis 
II diagnosis of borderline personality traits.

An October 1990 VA medical report notes that the veteran had 
a long history of having anxiety and emotional difficulties 
that she related to her multiple chronic medical problems and 
chronic pain syndromes.  She had problems with her family, a 
disabled husband, and crises with her children.

A May 1991 private medical report shows that the veteran was 
diagnosed with psychotic disorder, not otherwise specified.

A June 1991 private medical report shows that the veteran 
stated that she had problems with nerves all her life.  The 
examiner stated that around the time of her separation from 
the military she had overdosed and was diagnosed with chronic 
anxiety depressive reaction.  The examiner stated that the 
veteran had a life-long history of emotional difficulties.  
"Obviously, at least a substantial portion of her problems 
would relate to childhood upbringing and conflicts related to 
that situation as well as possible inheritance of biologic 
mood disorder.  All of the above would render her very 
susceptible to having difficulty coping with later 
stressors."  The examiner diagnosed bipolar disorder, not 
otherwise specified, and personality disorder, not otherwise 
specified.

An August 1991 VA medical report shows that the veteran had a 
long history of anxiety and emotional difficulties often 
related to her multiple chronic medical problems and 
psychosocial and family stresses.

A June 1995 VA mental disorders examination shows that the 
veteran denied ever having been in a psychiatric hospital.  
The examiner noted that the veteran had a significant 
psychosocial disability through much of her life that 
probably originated during her childhood.  The examiner 
provided Axis I diagnoses of recurrent mild major depression, 
panic disorder with agoraphobia, history of alcohol 
dependence, history of polysubstance abuse.  The examiner 
proposed to rule out diagnoses of somatiform disorder and 
dissociative disorder.  The examiner provided an Axis II 
diagnosis of personality disorder, not otherwise specified.

VA medical reports dated from July 1991 to March 2002 reflect 
that the veteran was seen periodically for psychotherapy and 
was prescribed medication.  Diagnoses of major depression and 
probable post-traumatic stress disorder were provided.

Analysis

Initially, The Board notes that service connection cannot be 
granted for the veteran's diagnosed personality disorder 
because a personality disorder is not a disability within the 
meaning of applicable laws and VA regulations.  38 C.F.R. 
§ 3.303(c).

The veteran has currently been diagnosed with psychotic 
disorder, not otherwise specified; bipolar disorder, not 
otherwise specified; recurrent mild major depression; panic 
disorder with agoraphobia; major depression; and as well as 
with several suspected diagnoses and proposals to rule out 
other diagnoses.  However, the evidence of record does not 
show that any current psychiatric disability was incurred in 
service.

The veteran was treated in August 1969, more than one year 
following her separation from service, after a suicide 
attempt or gesture.  This is the earliest reported 
psychiatric treatment.  The record of that treatment shows 
that she was not found to be psychotic, and that the suicide 
attempt was precipitated by events occurring after service.  

As late as the August 1989 VA examination, no chronic 
acquired psychiatric disability was identified.  At that time 
she was found to have only an adjustment disorder with mixed 
emotional features.  Such disorder are related to stressors 
occurring no more than three months prior to the onset of the 
symptoms, and do not last more than six months.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2001).

A chronic acquired psychiatric disability was initially 
identified during the private psychological and psychiatric 
evaluations in June 1991, approximately 23 years after 
service.  While these evaluations were reportedly undertaken 
at the behest of the veteran in support of her claim for VA 
benefits, the examiners did not link her current psychiatric 
disability to service.

This is all the more significant since the June 1991 
examiners were considering an inaccurate history.  The 
history reported on examination, was that the veteran had 
become pregnant in service and was told that she could not 
remain in service, and that her parents would not let her 
stay with them and keep the baby.  According to the 
examination report, it was "around that time" that she had 
overdosed on sleeping pills and been hospitalized.  The 
report of the August 1969 hospitalization clearly shows that 
the overdose took place more than one year after service, 
that she had been living with her parents with the baby, and 
that the overdose was precipitated by recent contact with the 
baby's father.

The veteran has attributed her psychiatric disorders to 
service.  She asserts that had she received treatment in 
service, her current psychiatric condition would be less 
severe.  However, whatever the potential benefits of 
preemptive treatment, the record does not show that an 
acquired psychiatric disability was present in service, or 
that a current acquired psychiatric disability is related to 
service.  The veteran, as a lay person is not competent to 
render an opinion as to medical causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, the Board finds that a psychiatric disability 
was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability and that 
claim is denied.  38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

